DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-20. Claims 1-3 and 9 were amended, and new drawings were submitted in the response filed 6/1/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 was filed after the mailing date of the non-final office action on 3/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 6/1/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US 2007/0117011) in view of Tamachi et al. (US 2017/0207491) and Ota et al. (US 7,341,802).
Regarding claim 1, Myerberg discloses a battery comprising a positive end cap 1, a cylindrical tube 4, a negative end cap 5, internal active cathode and anode materials (electrodes) 8 ([0077]). The positive end cap 1, cylindrical tube 4, and negative end cap 5 together make a case; the positive end cap 1 and cylindrical tube 4 together read on the claimed bottom shell; and the negative end cap 5 is analogous to the claimed top cover connected to the bottom shell. The positive end cap 1, cylindrical tube 4, and negative end cap 5 accommodate the internal active cathode and anode materials (reads on the claimed cell) in a cavity ([0077]).
The negative end cap 5 comprises an end cap body 43 (top cover), an upper gasket 44 (sealant ring), and a rivet/power terminal 45 (conductive member). The end cap body 43 includes a depression for receiving the gasket 44, and includes a central opening to allow the stem 45a of the rivet/power terminal 45 to extend through ([0085], see Fig 4A) wherein the rivet/power terminal 45 covers the central opening of the end cap body (conductive member covers the opening).
The cell is activated by filling electrolyte through a fill hole 40 (liquid injection port) in the rivet/power terminal 45, and the fill hole is plugged with a plug seal 50 and a fill hole plug 51 ([0088], Fig 5A-B) (either or both of the plug seal 50 and fill hole plug 51 reading on the claimed sealing member). 
A cathode extension tab 2 (first tab) acts as an electrical connection between the cathode current collection tabs 7 and the cell’s external positive terminal 1 (part of the case) ([0077], Fig 1). An extension tab 41 (second tab) connects the power terminal 45 (conductive member) with the cell’s internal active anode material ([0086], Fig 4A).
Myerberg additionally teaches the rivet/power terminal 45 (conductive member) having a stem 45a (extension part) which passes through the opening and extends into the accommodating cavity ([0085], Fig 4B).
With regards to the limitation the cell is a “button cell”, Myerberg does not explicitly disclose the size of the cell, but does teach that the battery cell is “compact” (abstract). 
Tamachi discloses a battery including an electrode body 10 that is wound and positioned in an exterior body 20 ([0024], Fig 2). The battery can be a button-type, coin-type, or cylinder-type electrochemical cell formed in a columnar shape ([0060]). That is, Tamachi teaches different form factors for a cell that is formed in a columnar shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a button-type or coin-type form factor as taught by Tamachi as the columnar shape of the battery of Myerberg for the purpose of having a compact battery with a smaller form factor.
While Myerberg teaches an extension part (stem 45a) passing through the opening and extending into the accommodating cavity ([0085], Fig 4B), Myerberg does not explicitly disclose wherein a first glue-overflow groove is formed between the extension part and an edge of the opening.
Ota discloses a feedthrough 40 of an electrochemical cell wherein a pin 42 is inserted through an insulator 24 over an open hole of a cover 26 (Fig 4). A feedthrough pinhead 52 is connected to the pin 42 (Fig 4). As seen in Figure 4, brazing materials 47 and 48 are positioned between the cover 26, the insulator 24, and the pin and pinhead. The brazing materials are used to seal the cell, insulator, and pin (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the space (first glue-overflow groove) between the pinhead and the insulator of Ota with the gasket and stem of Myerberg for the purpose of providing a sealing material therebetween.
Regarding claim 2, modified Myerberg discloses all of the claim limitations as set forth above. Myerberg additionally teaches the rivet/power terminal 45 (conductive member) having a stem 45a (extension part) which passes through the opening and extends into the accommodating cavity, and the extension tab 41 (second tab) is electrically connected to an end of the extension part facing the accommodating cavity ([0085], Fig 4B).
Regarding claim 3, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg modified by Ota does not explicitly disclose where the width of the first glue-overflow groove along the radial direction is 0.1-3 mm, it is noted that a larger width increases the amount of sealing material needed in order to perform the sealing, and a smaller width reduces the amount of sealing but increases the spill-over. As such, the precise width of a [first glue-overflow] groove used for sealing would have been considered a result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, a width in the radial direction (including a range of 0.1-3 mm) of the space of Myerberg modified by Ota for the purpose of obtain the desired balance of sealing materials and sealing material spillover.
Regarding claim 4, modified Myerberg discloses all of the claim limitations as set forth above. Because the plug seal 50 and fill hole plug 51 have a shape that projects, it is considered that the plug seal 50 and fill hole plug 51 is a sealing nail (see Fig 5B). As seen in Figure 5B, a plug seal 50 is inserted into the fill hole where a first counter bore is arranged on an end of the liquid injection port facing away from the accommodating portion, and the diameter of the first counter bore is greater than that of the liquid injection port, the first counter bore is in communication with the liquid injection port, and the sealing nail is located in the first counter bore and is connected to the first counter bore in a sealed manner ([0088], Fig 5B). 
Regarding claim 20, modified Myerberg discloses all of the claim limitations as set forth above. While the battery of Myerberg is designed to provide electric power ([0007]), Myerberg does not explicitly disclose wherein the battery is in an electronic device comprising an electronic device body and the button cell. However, Tamachi teaches that the button-type cells are used in power supplies of various devices ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the button cell of modified Myerberg in an electronic device comprising an electronic device body in order to supply electrical energy to an electronic device body.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US 2007/0117011) in view of Tamachi et al. (US 2017/0207491) and Ota et al. (US 7,341,802), as applied to claim 4 above, and further in view of Skoumpris (US 2002/0142216).
Regarding claim 5, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg discloses plug seal 50 and fill hole plug 51 (either or both reading on the claimed sealing nail) in the first counter bore (Fig 5B), Myerberg does not explicitly disclose wherein the plug seal 50 and/or fill hole plug 51 is welded to the first counter bore.
Skoumpris discloses a battery 10 comprising a lid 19 fitted to a casing body 25 ([0032]). The lid includes an electrolyte filling opening 64 that is closed by a sealing disc 68 which is flush with the upper surface of the lid and is welded thereto ([0040], see Fig 7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use welding with the plug seal 50 and/or fill hole plug 51 of Myerberg for the purpose of sealing an electrolyte filling opening as taught by Skoumpris.
 
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US 2007/0117011) in view of Tamachi et al. (US 2017/0207491) and Ota et al. (US 7,341,802), as applied to claim 1 above, and further in view of Kim et al. (US 2006/0099502).
Regarding claim 6, modified Myerberg discloses all of the claim limitations as set forth above. As seen in Figures 1 and 5A, the case and the liquid injection port are arranged coaxially (see line A-A’ in Fig 5A). However, Myerberg does not explicitly disclose a cell cavity is formed in the center of the cell, nor where the cell cavity is coaxial with the case and liquid injection port.
Kim discloses a cylindrical battery including a wound electrode assembly (abstract). A core member 700 is constructed in a shape of a substantial pipe and is inserted into a central space of the wound electrode assembly 300 to prevent the wound electrode assembly 300 from relaxing and unwinding and to prevent deformation of the wound electrode assembly 300 due to an external pressure ([0040]). In addition, the core member 700 presses the second electrode tap 325, located in the central portion of the bottom plate 430 of the cylindrical case 400, so that the second electrode tap 325 can be in contact with the bottom plate 420 of the case 400 ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cell cavity having a core member in the electrode assembly of Kim with the electrode assembly of Myerberg for the purpose of preventing the relaxing, unwinding, deformation of the electrode assembly and ensure electrical contact between the electrode tap and the bottom of the case.
Regarding claim 9, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg teaches that the cell is a wound-type cell ([0047]) and the first tab (cathode extension tab 2) is in the center and connects to the bottom wall of the bottom shell (Fig 1), modified Myerberg does not explicitly disclose the cell further comprising an abutment member located in, and arranged coaxially with, the cell cavity, with an end of the abutment member abutting against the first tab to press the first tab against an inner bottom wall of the bottom shell.
Kim discloses a cylindrical battery including a wound electrode assembly (abstract). A core member 700 is constructed in a shape of a substantial pipe and is inserted into a central space of the wound electrode assembly 300 to prevent the wound electrode assembly 300 from relaxing and unwinding and to prevent deformation of the wound electrode assembly 300 due to an external pressure ([0040]). In addition, the core member 700 presses the second electrode tap 325, located in the central portion of the bottom plate 430 of the cylindrical case 400, so that the second electrode tap 325 can be in contact with the bottom plate 420 of the case 400 ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the core member in the cell cavity of the electrode assembly of Kim with the electrode assembly of Myerberg for the purpose of preventing the relaxing, unwinding, deformation of the electrode assembly and ensure electrical contact between the electrode tap (cathode extension tab 2) and the bottom of the case.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US 2007/0117011) in view of Tamachi et al. (US 2017/0207491) and Ota et al. (US 7,341,802), as applied to claim 1 above, and further in view of Ruth et al. (US 2003/0211388).
Regarding claim 7, modified Myerberg discloses all of the claim limitations as set forth above. Myerberg additionally teaches a second counter bore arranged on the end cap body 43 (top cover) (see Fig 4A), and the rivet/power terminal 45 (conductive member) is located in the second counter bore. However, Myerberg does not explicitly disclose wherein an upper surface of the conductive member is flush with an upper surface of the top cover.
Ruth discloses a battery comprising a large end cap 100 ([0024]). The large end cap defines an annular shoulder 102 is then sealed against annular shoulder 04 on a metal ring 78 ([0024]). The end cap 100 defines a central opening 106 which is then sealed by minor end cap 108 ([0024]). As seen in Figure 4, the large end cap 100 and the minor end cap 108 have upper surfaces which are flush with one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flush upper surfaces for an end cap, as taught by Ruth, with the rivet/power terminal and end cap body of Myerberg for the purpose of having the heights the same.
Regarding claim 8, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg teaches a second counter bore arranged on the top cover (end cap body 43) and the conductive member (rivet/power terminal 45) is located in the second counter bore (see Fig 4B), Myerberg does not explicitly disclose wherein a second glue-overflow groove is formed between an outer edge of the conductive member and a side wall of the second counter bore, and the width of the second glue-overflow groove along a radial direction of the cell is 0.1-3 mm.
Ota discloses a feedthrough 40 of an electrochemical cell wherein a pin 42 is inserted through an insulator 24 over an open hole of a cover 26 (Fig 4). A feedthrough pinhead 52 is connected to the pin 42 (Fig 4). As seen in Figure 4, brazing materials 47 and 48 are positioned between the cover 26, the insulator 24, and the pin and pinhead. The brazing materials are used to seal the cell, insulator, and pin (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the space (second glue-overflow groove) between the pin and the insulator of Ota with the end cap body and rivet/power terminal of Myerberg for the purpose of providing a sealing material therebetween.
While Myerberg modified by Ota does not explicitly disclose where the width of the second glue-overflow groove along the radial direction is 0.1-3 mm, it is noted that a larger width increasing the amount of sealing material needed in order to perform the sealing, and a smaller width reduces the amount of sealing but increases the spillover. As such, the precise width of a [second glue-overflow] groove used for sealing would have been considered a result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, a width in the radial direction (including a range of 0.1-3 mm) of Myerberg modified by Ota for the purpose of obtain the desired balance of sealing materials and sealing material spillover.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US 2007/0117011) in view of Tamachi et al. (US 2017/0207491), Ota et al. (US 7,341,802), and Kim et al. (US 2006/0099502), as applied to claim 6 above, and further in view of Guen (US 2017/0170450).
Regarding claim 10, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg teaches an insulation disc 3 disposed between the electrode assembly 8 and the bottom of the can (see end cap 1), modified Myerberg does not explicitly disclose the insulation disc is made out of rubber, or wherein the first insulating rubber layer is provided with a first through hole arranged coaxially with the cell cavity.
Kim teaches the lower second insulation layer 345 (between the electrode assembly 300 and the bottom 420 of the case 400 (Fig 2B) and wherein the insulation layer has a through hole therethrough to accommodate the core 700 which presses against the electrode tab (see Fig 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the through hole of the second insulation layer (between the electrode assembly and the bottom of the case) of Kim with the insulation disc of Myerberg to accommodate the core and press against the electrode tab.
Guen discloses a rechargeable battery including an electrode assembly (abstract). Between the electrode assembly 110 and the top cap plate 150 and the bottom 180 of the can are first 160 and second 170 retainers ([0034], Fig 1B). The first and second retainers 170/180 prevent the electrode assembly from moving up and down as well as prevent an electric short from occurring (therefore are insulating) ([0048]-[0049]). Guen teaches that the retainers can be made of an EPDM rubber, or polypropylene or polyethylene ([[0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the EPDM rubber material of the retainers as material of the insulation disc of modified Myerberg for the purpose of electrically insulating the electrode assembly and preventing the assembly from moving up and down.
Regarding claim 11, modified Myerberg discloses all of the claim limitations as set forth above. Because Kim teaches that the core 700 passes through the insulation layer (Fig 2B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the through hole of a greater size than the core (and therefore cell cavity) in order to accommodate the core.
Regarding claim 12, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg teaches an insulation disc 3 disposed between the electrode assembly 8 and the top of the can (see Fig 1), modified Myerberg does not explicitly disclose the insulation disc is made out of rubber, or wherein the second insulating rubber layer is provided with a second through hole arranged coaxially with the cell cavity.
Kim teaches the upper first insulation layer 341 (between the electrode assembly 300 and the top of the case) (Fig 2B) and wherein the insulation layer has a through hole therethrough to accommodate the core 700 which presses against the electrode tab (see Fig 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the through hole of the upper first insulation layer (between the electrode assembly and the top of the case) of Kim with the insulation disc of Myerberg to accommodate the core which presses against the bottom electrode tab.
Guen discloses a rechargeable battery including an electrode assembly (abstract). Between the electrode assembly 110 and the top cap plate 150 and the bottom 180 of the can are first 160 and second 170 retainers ([0034], Fig 1B). The first and second retainers 170/180 prevent the electrode assembly from moving up and down as well as prevent an electric short from occurring (therefore are insulating) ([0048]-[0049]). Guen teaches that the retainers can be made of an EPDM rubber, or polypropylene or polyethylene ([[0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the EPDM rubber material of the retainers as material of the insulation disc of modified Myerberg for the purpose of electrically insulating the electrode assembly and preventing the assembly from moving up and down.
Regarding claim 13, modified Myerberg discloses all of the claim limitations as set forth above. Because Kim teaches that the core 700 passes through the insulation layer (Fig 2B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the through hole of a greater size than the core (and therefore cell cavity) in order to accommodate the core.
Regarding claim 14, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg teaches a lower gasket 42 and seal gasket 47 disposed between the extension tab 41 (second tab) and the top cover (end body 43) (Fig 4A), said gaskets having to be insulative based on location, modified Myerberg does not explicitly disclose the lower gasket 42 or seal gasket 47 as made out of rubber.
Guen discloses a rechargeable battery including an electrode assembly (abstract). Between the electrode assembly 110 and the top cap plate 150 and the bottom 180 of the can are first 160 and second 170 retainers ([0034], Fig 1B). The first and second retainers 170/180 prevent the electrode assembly from moving up and down as well as prevent an electric short from occurring (therefore are insulating) ([0048]-[0049]). Guen teaches that the retainers can be made of an EPDM rubber, or polypropylene or polyethylene ([[0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the EPDM rubber material of the retainers as material of the lower gasket and/or seal gasket of modified Myerberg for the purpose of electrically insulating the electrode assembly.
Regarding claim 15, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg teaches a lower gasket 42 and seal gasket 47 disposed between the extension tab 41 (second tab) and the top cover (end body 43) and attached to an inner wall of the end cap body 43 (top cover) and smaller than a circumference of the top cover along the radial direction(Fig 4A), and teaches that the lower gasket 42 and seal gasket 47 are provided with a through hole (Fig 4A), modified Myerberg does not explicitly disclose wherein a diameter of the third through hole is less than the radial dimension of the opening. However, Myerberg teaches that the gaskets are for sealing the end cap body.
Tamachi discloses a battery 1 including an electrode body 10 housed in an exterior body 20 made up of a first container 21 and a second container 25 ([0069], Fig 2). An electrode terminal 40 (similar to the conductive member of the claimed invention, and the rivet/power terminal 45 of Myerberg) has a drawing-out section 43 extending through a through-hole 26 of the second container 25 (see Fig 2). Ring films 31 and 32 formed in an annular shaper disposed on both the surface of the second wall section 25a of the second container 25 around the through-hole 26 ([0075]). The ring films 31 and 32 are formed of an insulating material ([0075]). The first ring film 31 has a first film through-hole 31a coaxial with the through-hole 26 formed in the container 25 (housing), and has an annular wall section 31b extending from the inner circumferential edge of the first ring film 31 toward the outer side in the axial direction ([0076], Fig 2). That is, the through-hole has a diameter less than the radial dimension of the through-hole 26 (see Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the annular wall section 31b of the ring film which extends through the through-hole of Tamachi with the lower gasket or seal gasket of Myerberg for the purpose of sealing the through-hole where the rivet/power terminal of Myerberg passes through the negative end cap.
Regarding claim 16, modified Myerberg discloses all of the claim limitations as set forth above. Myerberg teaches the lower gasket 42 and seal gasket 47 attached to a side of the extension tab 41 (second tab) closer to the top cover (end body 43) (see Fig 4A), and a distance between an outer edge of the third insulating rubber layer (lower gasket or seal gasket 47) and an axis of the cell along the radial direction of the cell. As seen in Figure 4A, an outer edge of the lower gasket or seal gasket includes the edge that is on the inside the gasket (i.e. the outer edge of the gaskets is considered to include inner circumference and outer circumference because these portions are outer to the center of the material itself), and therefore the inner portion of the outer edge reads on the limitation.
Regarding claim 17, modified Myerberg discloses all of the claim limitations as set forth above. Myerberg teaches the cathode extension tab 2 (first tab) is welded to the end cap 1 ([0078]), the extension tab 2 contacts the end cap 1 at the center, which is an area corresponding to the first through hole and the cell cavity. Therefore, a concave weld mark is made on the surface of the tab facing the cell.
Regarding claim 18, modified Myerberg discloses all of the claim limitations as set forth above. Myerberg teaches an area on the outer bottom wall of the bottom shell corresponding to the weld mark is a smooth flat surface (see Fig 3, where the surface is flat where the weld is).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US 2007/0117011) in view of Tamachi et al. (US 2017/0207491), Ota et al. (US 7,341,802),  Kim et al. (US 2006/0099502), and Guen (US 2017/0170450), as applied to claim 18 above, and further in view of Schmidt et al. (US 2015/0047180).
Regarding claim 19, modified Myerberg discloses all of the claim limitations as set forth above. While Myerberg teaches that the cathode extension tab 2 is welded to the end cap 1, modified Myerberg does not explicitly disclose wherein a depth of the weld mark is 20-200 μm, or a height of the weld bump formed after welding is 10-120 μm.
Schmidt teaches a method of manufacturing a battery (abstract). A cathode assembly is provided including a cathode and a cathode tab (abstract). The cathode tab is welded to a positive terminal of the battery and is made in a circular  movement (abstract). Schmidt teaches the depth 80 of the weld 70 is preferably between about 0.1 mm (100 μm) and about 0.3 mm (300 μm), and preferably about 0.15 mm (150 μm) ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld to a depth of 100 μm to 300 μm, and preferably about 150 μm, as taught by Schmidt with the welding of the cathode extension tab 2 and the end cap of modified Myerberg because Myerberg is silent to the depth of the weld, and Schmidt teaches this weld depth for electrically conductive tabs.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argues Myerberg, Tamachi, and Ota do not explicitly disclose the feature of “a first glue-overflow groove is formed between the extension part and an edge of the opening” of amended claim 1.  Applicant argues that in Ota, the insulator 24 is located above the opening of the cover 26 (case), thus the space in Ota is actually located between the pinhead 52 above the cover 26 (i.e. case) and the insulator 24 above the opening of the cover 26 (case); and therefore the setting of the space in Ota is totally different from that of the first glue-overflow groove 1022 located between the extension part 303 in the opening of the case 10 and an edge of the opening of the case 10.
This is not considered persuasive. It is firstly noted that the limitation is addressed by Myerberg in view of Ota. While Myerberg teaches an extension part (stem 45a) passing through the opening and extending into the accommodating cavity ([0085], Fig 4B), Myerberg does not explicitly disclose wherein a first glue-overflow groove is formed between the extension part and an edge of the opening, which is addressed by Ota.
As seen in Figures 4A-5B of Myerberg, the end cap body 43 includes a depression for receiving the gasket 44, and includes a central opening to allow the stem 45a of the rivet/power terminal 45 to extend through ([0085], see Fig 4A). That is, the depression along the with the central through opening is considered to read on the claimed “the opening [in communication with the accommodating cavity”. As seen in Figures 4B and 5B, the gasket 44 is within this opening/depression. Therefore, the extension part (stem 45a) that passes through the opening (including the depression) includes a portion that passes through the gasket (see Figs 4B and 5B).
Ota discloses a feedthrough 40 of an electrochemical cell wherein a pin 42 is inserted through an insulator 24 over an open hole of a cover 26 (Fig 4). As seen in Figure 4, brazing materials 47 and 48 are positioned between the cover 26, the insulator 24, and the pin and pinhead. The brazing materials are used to seal the cell, insulator, and pin (abstract). 
Therefore, combined with Myerberg, the combination teaches a stem 45a passing through the gasket 44 which is within the opening, and passing through to the accommodating cavity (Fig 4B and 5B of Myerberg), with a space between gasket and stem as taught by Ota. As seen in Figs 4B and 5B, the edge of the opening is the central opening of the end cap body 43. Therefore, the space is between the gasket 44 and the stem 45a which is above the central opening, but this space is still between the central opening and the stem 45a (between the extension part and an edge of the opening) because “between” includes the area between the upper edge of the central opening and the stem 45a closest to the rivet 45 (where the space is located). Therefore, the combination of Myerberg in view of Ota renders obvious the claim limitations of “a first glue-overflow groove is formed between the extension part and an edge of the opening”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB BUCHANAN/             Examiner, Art Unit 1725                   
                                                                                                                                                                        	/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725